         Case 1:19-cv-00209-RA-SN Document 74 Filed 02/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                       2/3/2021


INFINITY TRANSPORTATION MSN 6651,
LLC,

                                            Plaintiff,                   19-CV-00209 (RA)(SN)

                          -against-                                    SCHEDULING ORDER
                                                                      FOR DAMAGES INQUEST

SYNERGY AEROSPACE CORP,


                                            Defendant.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On February 1, 2021, the Honorable Ronnie Abrams referred this case to my docket to

conduct an inquest and to report and recommend concerning Plaintiff’s damages after entering a

default judgment as to liability against Defendant. It is now ORDERED that:

        1.       No later than 30 days after entry of this Order, Plaintiff shall file Proposed

Findings of Fact and Conclusions of Law describing all claimed damages and any other

monetary relief. Plaintiff should file this document, along with any accompanying exhibits and

affidavits, to ECF under “Civil Events/Other Filings/Trial Documents.” Plaintiff shall serve a

complete copy of their filing and a copy of this Order by mail to Defendant’s last known address.

        2.       Plaintiff shall support his Findings of Fact and Conclusions of Law with

affidavits and other documentary evidence. Each proposed finding of fact shall cite the evidence

provided.

        3.       Defendant shall file a response, if any, no later than 30 days after service.

Defendant shall respond to each Finding of Fact and Conclusion of Law asserted by Plaintiff.
        Case 1:19-cv-00209-RA-SN Document 74 Filed 02/03/21 Page 2 of 2




Defendant may also submit Counter Findings of Fact and Conclusions of Law. Defendant shall

support each finding of fact (in both its response to Plaintiff’s filing, as well as their own

Counter-Statement) with affidavits or other documentary evidence. Each proposed finding of fact

shall cite the evidence provided.

       4.      The Court hereby notifies the parties that it may conduct this inquest based solely

upon the written submissions of the parties. See Action S.A. v. Marc Rich & Co., 951 F.2d 504,

508 (2d Cir. 1991); Fustok v. ContiCommodity Servs. Inc., 873 F.2d 38, 40 (2d Cir. 1989). Any

party seeking an evidentiary hearing on damages must set forth reasons why the inquest should

not be based upon the written submissions alone and include a description of what witnesses

would be called to testify and the nature of the evidence that would be submitted.

       5.      Plaintiff is directed to mail this order to Defendant’s last known address and file

proof of service.

SO ORDERED.



DATED:         February 3, 2021
               New York, New York




                                                   2
